Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on March 22, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Claim Objections
Claims 6, 17-20 are objected to because of the following:  
Claim 6 begins with “A method according to claim 5.” The claim should be amended to “The method according to claim 5” since the claim depends on the method of claim 5.
Claims 17-20 begin with “An apparatus.”  The claims should be amended to “The apparatus” as the claims depend on the apparatus of a previous claim.  It is also noted that claims 7-16 begin with “The apparatus” of a previous claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 14, 16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, there is insufficient antecedent basis for “wherein a shorter size of first or second portion…’  The term “wherein” is typically used to refer back to and further define a previous limitation.  In this case, the claims attempt to further define the “shorter size of a first or second portion” by specifying that the shorter size depends on latency requirement or battery requirement.   However, the claims do not specify and/or request that the first or second portion is a shorter size.   It is not clear whether the claims require that the first or second portion be a shorter size, and if not, the claim does not further limit the prior claims.  
Regarding claim 8, the claim uses the language, “and vice versa.”  It is not clear how the claim is further defined with the language.  The claim does not clearly identify claimed subject matter.
Regarding claim 9, there is insufficient antecedent basis for “the priority level of the dataset is above or at a threshold.”  The claims do not identify any priority level of the dataset. 
Regarding claim 14, there is insufficient antecedent basis for “the blockchain.”  It is not clear whether “the blockchain” is referring to “the blockchain network.”
Regarding claim 16, the claim recites the language, “wherein a selection of the first portion is based at least one of: a likelihood for recognition at the receiver, a differentiative characteristic, a rare word, a face, or an eye.”  It is not clear which claim element performs the selection of the first portion in the wherein clause.  If the selection is performed by an apparatus other than the apparatus of claim 1, for instance, the transmitter, the “wherein” clause does not perform limit the apparatus by function or structure.
Regarding claim 16, there is insufficient antecedent basis for “the receiver.”  It is not clear which element is being referenced by “the receiver.”  Claims 19 and 20 recite “the receiver” and are rejected under a similar rationale as claim 16.
Regarding claim 18, there is insufficient antecedent basis for “the battery level of the transmitter” and “the current radio conditions.”
Regarding claim 18, the languages “excessive power consumption” and “until the radio conditions are better” render the claim indefinite.  It is not clear what amount of power consumption is being claimed to be considered as “excessive.”  It is not clear what radio conditions are required or covered by better radio conditions.
Regarding claim 20, there is insufficient antecedent basis for “the battery level of the receiver” and “the current radio conditions.” 
Regarding claim 20, the languages “excessive power consumption” and “until the radio conditions are better” render the claim indefinite.  It is not clear what amount of power consumption is being claimed to be considered as “excessive.”  It is not clear what radio conditions are required or covered by better radio conditions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Postelnicu et al. US Patent No. 9,153,239 (“Postelnicu”).

Regarding claim 1, Postelnicu teaches an apparatus, comprising: 
at least one processor; and at least one memory including computer program code, wherein the at least one memory and computer program code are configured, with the at least one processor (col. 13, lines 61-67), to cause the apparatus to: 
receive, at the apparatus, a first portion of a dataset from a transmitter (col. 5, lines 7-16, 58-61.  highly compact digest as a fingerprint.  portion of an audio, song, etc…  digest… could be computed over the entire sample or only a portion.  objects 104, 110 can relate to… image 202, audio 204, and/or text 206.  col. 9, lines 58-60.  receiving first probe fingerprint); and 
recognize the dataset based on comparing the first portion to a plurality of datasets stored at the apparatus (col. 9, lines 58-67.  first probe fingerprint (e.g. the comparison object 104) associated with the probe media file… compared to reference fingerprints (e.g. reference object 110) associated with reference media files to identify matching reference fingerprints); 
determine whether the first portion is unique within the plurality of datasets based on a location of the first portion within the at least one dataset (col. 9, lines 58-67.  identify matching reference fingerprints); and perform at least one of: 
transmit a request to transmit at least one second portion, in response to determining that the first portion is not unique within the plurality of datasets; transmit an indication of a successful recognition of the at least one dataset, in response to determining that the first portion is unique within the plurality of datasets; or refrain from transmitting the request or the indication, in response to determining that the first portion is unique within the plurality of datasets (col. 10, lines 1-15.  requests a subset of the probe media file with the set of discrepancy regions… for further identification of a single identical match).

Regarding claim 5, Postelnicu teaches a method, comprising: 
receiving, at an apparatus, a first portion of a dataset from a transmitter (col. 5, lines 7-16, 58-61.  highly compact digest as a fingerprint.  portion of an audio, song, etc…  digest… could be computed over the entire sample or only a portion.  objects 104, 110 can relate to… image 202, audio 204, and/or text 206.  col. 9, lines 58-60.  receiving first probe fingerprint); 
recognizing the dataset based on comparing the first portion to a plurality of datasets stored at the apparatus (col. 9, lines 58-67.  first probe fingerprint (e.g. the comparison object 104) associated with the probe media file… compared to reference fingerprints (e.g. reference object 110) associated with reference media files to identify matching reference fingerprints); and 
determining whether the first portion is unique within the plurality of datasets based on a location of the first portion with the at least one dataset (col. 9, lines 58-67.  identify matching reference fingerprints); 
said method further comprising at least one of: 
transmitting a request to transmit at least one second portion, in response to determining that the first portion is not unique within the plurality of datasets; transmitting an indication of a successful recognition of the at least one dataset, in response to determining that the first portion is unique within the plurality of datasets; or refraining from transmitting the request or the indication, in response to determining that the first portion is unique within the plurality of datasets (col. 10, lines 1-15.  requests a subset of the probe media file with the set of discrepancy regions… for further identification of a single identical match).

Regarding claim 2, Postelnicu teaches the apparatus according to claim 1, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to: receive an indication of the location of the first portion, or the at least one second portion in the plurality of datasets (col. 10, lines 1-15.  requests a subset of the probe media file with the set of discrepancy regions… for further identification of a single identical match).

Regarding claim 3, Postelnicu teaches the apparatus according to claim 1, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to: transmit a feedback comprising the request to transmit at least one second portion of the dataset, or an indication of a successful recognition of the dataset (col. 10, lines 1-15.  requests a subset of the probe media file with the set of discrepancy regions… for further identification of a single identical match).

Regarding claim 4, Postelnicu teaches the apparatus according to claim 1, wherein the plurality of datasets is preconfigured at the apparatus, or wherein the apparatus is further caused to receive the plurality of datasets (fig. 1; col. 5, lines 28-39, 60-61.  objects 104, 100 can related to one of image 202, audio 204, and/or text 206.  reference audio files).

Regarding claim 6, Postelnicu teaches a method according to claim 5, further comprising: receiving an indication of the location of the first portion or the at least one second portion in the plurality of datasets (col. 10, lines 1-15.  requests a subset of the probe media file with the set of discrepancy regions… for further identification of a single identical match).

Regarding claim 11, Postelnicu teaches the apparatus of claim 1, wherein the at least one memory and computer code are further configured, with the at least one processor, to cause the apparatus to: determine a feedback to a transmitter in response to receiving the first portion of the dataset (col. 10, lines 1-15.  requests a subset of the probe media file with the set of discrepancy regions… for further identification of a single identical match).

Regarding claim 13, Postelnicu teaches the apparatus of claim 3, wherein a determination of whether to transmit the feedback comprises at least one of: postponing transmission of the determined feedback; or sending the feedback to the transmitter (col. 10, lines 1-15.  requests a subset of the probe media file with the set of discrepancy regions… for further identification of a single identical match).

Regarding claim 16, Postelnicu teaches the apparatus of claim 1, wherein the at least one memory and computer code are further configured, with the at least one processor, to cause the apparatus to: 
use the first portion for recognizing a dataset representing at least one of: 
a text stream, an image data, a video data, a two-dimensional matrices, or a multi-dimensional tensors (col. 5, lines 12-16, 58-61.  highly compact digest as a fingerprint.  objects 104, 110 can relate to… image 202, audio 204, and/or text 206), 
wherein a selection of the first portion is based at least one of: a likelihood for recognition at the receiver, a differentiative characteristic, a rare word, a face, or an eye (col. 5, lines 12-16.  Receive… digest as a fingerprint.  digest… computed over the entire sample or only a portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Postelnicu in view of Veiga US Patent Publication No. 2021/0344620 (“Veiga”).

Regarding claim 7, Postelnicu does not teach the apparatus of claim 1, wherein the at least one memory and computer code are further configured, with the at least one processor, to cause the apparatus to: transmit a feedback comprising the request to decrease or increase a size of the first or second portion.
Veiga teaches causing an apparatus to: transmit a feedback comprising the request to decrease or increase a size of the first or second portion (para. [0085] request a smaller packet size in situations where low latency has been requested).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Postelnicu with Veiga’s disclosure of transmitting a request to decrease a size of a portion.  One of ordinary skill in the art would have been motivated to do so for benefits of providing adjustment of network latency experienced by a user. 

Regarding claim 8, Postelnicu does not teach the apparatus of claim 7, wherein a shorter size of first or second portion depends on tighter latency requirement, or a shorter size of the first or second portion depends on longer battery live requirement, and vice versa.
Veiga wherein a shorter size of first or second portion depends on tighter latency requirement, or a shorter size of the first or second portion depends on longer battery live requirement, and vice versa (para. [0007] requested latency mode.  para. [0085] request a smaller packet size in situations where low latency has been requested).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Postelnicu with Veiga’s disclosure of transmitting a request to decrease a size of a portion, wherein a shorter size of the portion depends on tighter latency requirement.  One of ordinary skill in the art would have been motivated to do so for benefits of providing adjustment of network latency experienced by a user.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Postelnicu in view of McAleer et al. US Patent No. 10,291,490 (“McAleer”).

Regarding claim 9, Postelnicu does not teach the apparatus of claim 1, wherein the at least one memory and computer code are further configured, with the at least one processor, to cause the apparatus to: transmit a feedback if the priority level of the dataset is above or at a threshold.
McAleer teaches causing an apparatus to transmit a request if a priority level of a dataset is above or at a threshold (col. 8, lines 15-22.  prepare requests… required data items that are deemed high priority, by having a priority value greater than a threshold value).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Postelnicu with McAleer’s disclosure of transmitting a request based on the priority level such that the transmitting of feedback comprising a request as disclosed by Postelnicu is based on a priority level of the dataset being above or at a threshold.  One of ordinary skill in the art would have been motivated to do so for benefits of prioritizing how required data are requested such that data of higher priority are requested first. 

Regarding claim 10, Postelnicu in view of McAleer teach the apparatus of claim 9, wherein the feedback comprising an indication that the at least one second portion is requested or that first or the second portion data has been already transmitted (Postelnicu: col. 10, lines 1-15.  requests a subset of the probe media file with the set of discrepancy regions).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Postelnicu in view of Muramoto et al. US Patent Publication No. 2016/0081074 (“Muramoto”).

Regarding claim 12, Postelnicu does not teach the apparatus of claim 11, wherein the feedback determination is based on at least one of: an apparatus battery level indicator; an apparatus latency requirement for a dataset; a transmitter battery level indicator; a transmitter battery level indicator based on a size of the received first portion of the dataset; or a transmitter battery level determination is based on the size of the first portion, wherein the size of the first portion decreases or increases between the received first portions.
Muramoto teaches determining to send a request based on at least one of: an apparatus battery level indicator; an apparatus latency requirement for a dataset; a transmitter battery level indicator; a transmitter battery level indicator based on a size of the received first portion of the dataset; or a transmitter battery level determination is based on the size of the first portion, wherein the size of the first portion decreases or increases between the received first portions (para. [0027] first remaining battery level of the first communication device. determine to transmit to the first communication device a second interest packet requesting… when it is determined that the first remaining battery level is more than a predetermined threshold value).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Postelnicu with Muramoto’s disclosure of determining to send a request based on a battery indicator.  One of ordinary skill in the art would have been motivated to do so for benefits of reducing the possibility that an apparatus runs out of battery.

Regarding claim 19, Postelnicu teaches an apparatus of claim 1, wherein the at least one memory and computer code are further configured, with the at least one processor, to cause the apparatus to: receive the first portion from a transmitter (col. 5, lines 7-16, 58-61).  Postelnicu does not teach determine a battery level of the receiver.
Muramoto teaches determining a battery level of a receiver (para. [0108] acquires own-terminal remaining battery level information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Postelnicu with Muramoto’s disclosure of determining a battery level of a receiver.  One of ordinary skill in the art would have been motivated to do so for benefits of reducing the possibility that an apparatus runs out of battery.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Postelnicu in view of Mehedy et al. US Patent Publication No. 2019/0342084 (“Mehedy”).

Regarding claim 14, Postelnicu does not teach the apparatus according to claim 1, wherein the at least one memory and computer code are further configured, with the at least one processor, to cause the apparatus to: use the first portion as a key for a blockchain network, wherein the key lead to the first or/and second portion which is located in the blockchain.
Mehedy teaches use a first portion as a key for a blockchain network, wherein the key lead to the first or/and second portion which is located in the blockchain (para. [0056] file stored off-chain may be retrieved by a user through the blockchain network, blockchain peer node may broadcast a file retrieve request with the file hash.  transmits the encrypted key fragment to the requester).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Postelnicu with Mehedy’s disclosure of using the portion as a key for a blockchain network and using the key to a portion located in the blockchain.  One of ordinary skill in the art would have been motivated to do so for benefits of providing protection of data by splitting data into a plurality of fragments and distributing the fragments to a plurality of devices. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Postelnicu in view of Noble et al. US Patent No. 9,058,674 (“Noble”).

Regarding claim 15, Postelnicu teaches the apparatus according to claim 1, wherein the at least one memory and computer code are further configured, with the at least one processor, to cause the apparatus to: use the first portion for recognizing a content, wherein the content representing the first or second portion, wherein the first portion is part of the dataset or the first portion is sufficient data for dataset verification (col. 9, lines 58-67.  first probe fingerprint (e.g. the comparison object 104) associated with the probe media file… compared to reference fingerprints (e.g. reference object 110) associated with reference media files to identify matching reference fingerprints).  Postelnicu does not teach the content representing at least one of as: a face, an eye, an object, a heart, a portion of heart, a part of human body, or a three-dimensional (3D) content.
Noble teaches use a first portion for recognizing a content representing at least one of as: a face, an eye, an object, a heart, a portion of heart, a part of human body, or a three-dimensional (3D) content, wherein the content representing the first or second portion, wherein the first portion is part of the dataset or the first portion is sufficient data for dataset verification (col. 2, lines 50-54.  each source image portion, the network service can search the subset of library image portions in attempt to find at least one library image portion that substantially matches or corresponds to a respective source image portion.  col. 3, lines 50-55.  portion(s) of the image, e.g. branch, leaves.  face of the entity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Postelnicu with Noble’s disclosure of using a portion for recognizing content representing an object.  One of ordinary skill in the art would have been motivated to do so because Postelnicu describes using a portion to recognize an image.  It would have beneficial to recognize an image using a portion comprising a particular object found in the image.

Allowable Subject Matter
Claims 17-18 and 20 would be allowable if rewritten to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445